Case 1:15-cv-01059-CFC-CJB Document 129 Filed 12/23/20 Page 1 of 2 PageID #: 1531




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

  SAMSUNG ELECTRONICS CO., LTD., )
                                 )
           Plaintiff,            )
                                 )
        v.                       ) C.A. No. 15-1059-CFC-CJB
                                 )
  IMPERIUM IP HOLDINGS (CAYMAN), )
  LTD.,                          )
                                 )
           Defendant.            )


             PLAINTIFF SAMSUNG ELECTRONICS CO., LTD.’S
             NOTICE OF SERVICE OF COMPENDIUM OF CASES

         PLEASE TAKE NOTICE that plaintiff Samsung Electronics Co., Ltd., will

  submit courtesy copies of the following authorities as a compendium in support of

  its Motion for Preliminary Injunction. See Sched. Order ¶ 17 (D.I. 101).

         The cases included are:
     •   General Protecht Group, Inc. v. Leviton Mfg. Co., 651 F.3d 1355 (Fed. Cir.
         2011)
     •   Texas Instruments Inc. v. Tessera, Inc., 251 F.3d 1325 (Fed. Cir. 2000)
Case 1:15-cv-01059-CFC-CJB Document 129 Filed 12/23/20 Page 2 of 2 PageID #: 1532




                                           /s/ John W. Shaw
                                           John W. Shaw (No. 3362)
                                           Andrew E. Russell (No. 5382)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
   OF COUNSEL:                             (302) 298-0700
   Jesse J. Jenner                         jshaw@shawkeller.com
   Steven Pepe                             arussell@shawkeller.com
   Kevin J. Post                           Attorneys for Plaintiff Samsung
   Alexander E. Middleton                  Electronics Co., Ltd.
   ROPES & GRAY LLP
   1211 Avenue of the Americas
   New York, NY 10036
   (212) 596-9000

   Samuel L. Brenner
   ROPES & GRAY LLP
   Prudential Tower
   800 Boylston Street
   Boston, MA 02199
   (617) 951-7000

   Jonathan R. Ference-Burke
   Kathryn C. Thornton
   ROPES & GRAY LLP
   2099 Pennsylvania Ave., NW
   Washington, DC 2006-6807
   (202) 508-4600

   Dated: December 23, 2020




                                       2
